DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  5 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “used to run the pumps”. There is a lack of antecedent basis. Additionally, it is not clear which pumps are being referred to since claim 2 does not recite a pump. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) .
Re-claim 1:
Fukuda teaches:
A method of increasing oxygen levels in aquaculture, comprising: (abstract and figs)
pumping water from a body of water;  5(Fig 1c +2, “water” and “water supply step”)
storing air under pressure; (Fig 1, “air” and “air supply step”, para0014, 0064)
enriching a stream of pressurized air from the air storage vessel by the introduction of oxygen from a downstream source of oxygen; (Fig 1c +2, Ref 5 and “oxygen supply technique (oxygen tank)”, para0014, 0061-0062, 0068-0070)  
directing the oxygen enriched stream of pressurized air into water drawn from the temporary water holding tank;  10(Fig 2, Ref 8)
passing the oxygen enriched stream of pressurized air and water through at least one mixer, (Fig 1c, Ref “mixing step”, para0014, 0061, 0080)
whereby a mixing of the oxygen enriched stream of air into the water occurs to create oxygenated water; (Fig 1c, “gas-liquid mixing fluid” and Fig 2, Ref 16)
and introducing the oxygenated water into water used for aquaculture at an aquaculture facility.	(para0026, para0089-0090, para0092)
Fukuda doesn’t teach:
into a temporary holding tank;  
in a storage vessel;

A method of increasing oxygen levels in aquaculture, comprising (abstract and figs)
pumping water from a body of water (Fig 1, Ref 6)
into a temporary holding tank; (Fig 1, Ref 10)
storing air under pressure in a storage vessel; (Fig 1, Ref 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda such that it comprises a temporary holding tank and a storage vessel as taught by Osborn to provide for a physical storage tank to store the clean filtered water and the pressurized air.
Re-claim 2:
Fukuda teaches:
A method of increasing oxygen levels in aquaculture, comprising: (abstract and figs)
pumping water from a body of water;  5(Fig 1c +2, “water” and “water supply step”)
through a filter to remove contaminants (Fig 2, Ref 11, para0080)
passing air from an air source (Fig 1, “air” and “air supply step”, para0014, 0064)
through an air filter to remove containments (Fig 2, Ref 3, para0080)
enriching a stream of pressurized air from the air storage vessel by the introduction of oxygen from a downstream source of oxygen; (Fig 1c +2, Ref 5 and “oxygen supply technique (oxygen tank)”, para0014, 0061-0062, 0068-0070)  
directing the oxygen enriched stream of pressurized air into water drawn from the temporary water holding tank;  10(Fig 2, Ref 8)
passing the oxygen enriched stream of pressurized air and water through at least one mixer, (Fig 1c, Ref “mixing step”, para0014, 0061, 0080)
whereby a mixing of the oxygen enriched stream of air into the water occurs to create oxygenated water; (Fig 1c, “gas-liquid mixing fluid” and Fig 2, Ref 16)
and introducing the oxygenated water into water used for aquaculture at an aquaculture facility.	(para0026, para0089-0090, para0092)
Fukuda doesn’t teach:
pumping water from a body of water  through a filter to remove contaminants and then into a temporary holding tank;
Osborn teaches:
A method of increasing oxygen levels in aquaculture, comprising (abstract and figs)
pumping water from a body of water (Fig 1, Ref 6)
through a filter to remove contaminants (Fig 1, Ref 8)
and then into a temporary holding tank; (Fig 1, Ref 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda such that it comprises a temporary holding tank to store the water once it has been filtered as taught by Osborn to provide for a physical storage tank store the clean filtered water.
Fukuda as modified doesn’t teach:
and an air 20dryer to reduce moisture prior to compression, then compressing the air in an air compressor and storing the pressurized air in an air storage vessel
Naess teaches:
and an air 20dryer to reduce moisture prior to compression, then compressing the air in an air compressor (Fig 1a+1b, Ref 1, para0025+0019)
and storing the pressurized air in an air storage vessel (Fig 1a+b, Ref 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that it comprises an air dryer and compressor step as taught by Naess to provide for on-site oxygen generation (para0025).
Re-claim 3, Fukuda as modified doesn’t teach:
wherein the at least one mixer includes an inline turbine mixer and a conical mixer. (Fukuda discloses the use of a mixing device but doesn’t explicitly teach what it is para0017)
However, it would have been an obvious substitution of functional equivalents to substitute a inline turbine mixer and conical mixer as claimed for the mixing device taught by Fukuda to provide for improved mixing quality and accuracy with low cost maintenance, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re-claim 5, Fukuda further teaches:
wherein pressurized air is used to run the pumps. (Fig 2, Ref 10+2 para0070+0080)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) and in further view of Rognsoy (US20200048127A1).
Re-claim 4, Fukuda further teaches:
wherein the body of water is the aquaculture facility (para0092)

and a solids waste clarifier is provided to remove solids waste from the water of the aquaculture facility.
Rognsoy teaches:
and a solids waste clarifier is provided to remove solids waste from the water of the aquaculture facility. (para0029+0020 +claim 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that it comprises a solids waste clarifier as taught by Rognsoy to provide for clean and waste-free water for the aquaculture facility.   
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US20180273409A1) in view of Osborn et al. (US20050279713A1) and in further view of Oppenheimer(US20130263585A1). 
Re-claim 6, Fukuda as modified doesn’t teach:
wherein pressurized air is used to run the air compressor.
Oppenheimer teaches:
an air compressor (Fig 1-2, Ref 16, para0012)
wherein pressurized air is used to run the air compressor. (para0006, 0012-0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that pressurized air was used to run the air compressor as taught by Oppenheimer to facilitate the generation of electricity through the pressurized air (para0012). 
Re-claim 7, Fukuda as modified doesn’t teach:
wherein pressurized air is used to run an electric generator which generates electricity.
Oppenheimer further teaches:
wherein pressurized air is used to run an electric generator which generates electricity. (abstract, fig 1+2, Ref 22, para0013-0014)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fukuda as modified such that pressurized air is used to run an electric generator which generates electricity as taught by Oppenheimer to provide for low-cost electrical power generation (para0002).  
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100147690 A1 discloses a method of oxygenation of a fluid. 
US 20060054554 A1 discloses a method of oxygenation of wastewater. 
US 5968352 A discloses a oxygen water treatment method. 
US 7631615 B1 discloses an Oxygenation System For Fish Farming Installations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643